DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 6, 7, 9, 10, 12, 14, and 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, and 10 of copending Application No. 16/270,044 (herein referred to as Gregersen ‘044) in view of Zawacki et al. (U.S. Patent Application Publication No. 2004/0167463) and in further view of Miki et al. (U.S. Patent Application Publication No. 2005/0240165).
Regarding instant claim 1, Gregersen ‘044 discloses a method of hemodialysis (claim 1, line 1), comprising: inserting a catheter into a blood vessel (claim 1, line 2), the catheter comprising: a catheter body including a first lumen and a second lumen (claim 1, lines 3-4); the first lumen terminating in a first distal opening (claim 1, lines 4-6); aspirating blood from the blood vessel through the second lumen (claim 1, line 13); treating the blood aspirated through the second lumen in a hemodialysis apparatus to form treated blood (claim 1, lines 16-17); and infusing the treated blood into the blood vessel through the first lumen (claim 1, line 18), the treated blood exiting the first lumen through the first distal opening (claim 1, lines 18-20).
Gregersen ‘044 does not disclose that the catheter used in the method of hemodialysis is a split-tip catheter or any of the structural details of the split-tip catheter as claimed in instant claim 1. However, as discussed below with respect to instant claim 1, a method of hemodialysis employing a split-tip catheter as recited in instant claim 1 is rendered obvious by Zawacki in view of Miki. Zawacki additionally teaches that split-tip catheters in general advantageously reduce the likelihood of occlusion and sucking during dialysis treatment (Paragraph 0004), and that the catheter taught by Zawacki achieves improved flow characteristics (Paragraph 0017). Therefore, one of ordinary skill in the art would conclude that the method of hemodialysis defined in instant claim 1 is an obvious variation of the method of hemodialysis defined in claim 1 of Gregersen ‘044.
Regarding instant claim 2, claim 1 of Gregersen ‘044 in view of Zawacki and in further view of Miki discloses the method of instant claim 1. As discussed below with regards to instant claim 2, Zawacki further discloses the limitations of instant claim 2.
Regarding instant claim 6, claim 1 of Gregersen ‘044 in view of Zawacki and in further view of Miki discloses the method of instant claim 1. Claim 7 of Gregersen ‘044 further discloses a venous lateral opening proximal of the distal nose portion (claim 1, lines 7-9), an arterial lateral opening proximal of the distal end (claim 1, lines 11 and 12), and wherein each of the venous lateral opening and the arterial lateral opening is defined by a compound-angle cross cut (claim 1, lines 7-9; claim 7, lines , wherein the aspirating comprises aspirating blood through the arterial lateral opening (claim 1, lines 13-15), and wherein the infusing comprises infusing the treated blood through the venous lateral opening (claim 1, lines 18-20). Claim 7 of Gregersen ‘044 is dependent upon claim 2 of Gregersen ‘044, which is further dependent upon claim 1. Therefore, claim 7 of Gregersen ‘044 in view of Zawacki in further view of Miki discloses the method of instant claim 6.
Regarding instant claim 7, Claim 7 of Gregersen ‘044 in view of Zawacki and in further view of Miki discloses the method of claim 6. Claim 7 of Gregersen ‘044 further discloses that each of the venous lateral opening and the lateral opening is skived such that a longitudinal axis thereof defines an acute angle with respect to a longitudinal axis (claim 2, lines 1-6; claim 7, lines 1-6). Zawacki further teaches that lateral openings provide impart lateral flow directions to prevent total occlusion of the catheter (Paragraphs 0069, 0071, and 0075). Therefore, claim 7 of Gregersen ‘044 in view of Zawacki in further view of Miki discloses the method of instant claim 7.
Regarding instant claim 9, claim 1 of Gregersen ‘044 in view of Zawacki and in further view of Miki discloses the method of instant claim 1. As discussed below with regards to instant claim 9, Zawacki further discloses the limitations of instant claim 9.
Regarding instant claim 10, claim 1 of Gregersen ‘044 in view of Zawacki and in further view of Miki discloses the method of instant claim 1. As discussed below with regards to instant claim 10, Zawacki further discloses the limitations of instant claim 10.
Regarding instant claim 12, claim 1 of Gregersen ‘044 in view of Zawacki and in further view of Miki discloses the method of instant claim 1. As discussed below with regards to instant claim 12, Zawacki further discloses the limitations of instant claim 12.
Regarding instant claim 14, claim 1 of Gregersen ‘044 in view of Zawacki and in further view of Miki discloses the method of instant claim 1. As discussed below with regards to instant claim 14, Zawacki further discloses the limitations of instant claim 14.
Regarding instant claim 15, claim 1 of Gregersen ‘044 in view of Zawacki and in further view of Miki discloses the method of instant claim 1. Claim 10 of Gregersen ‘044 further discloses reversing a flow of blood (claim 10, line 1), comprising aspirating blood from the blood vessel through the venous lumen (claim 10, line 2), and infusing the treated blood into the blood vessel through the arterial lumen (claim 10, lines 3 and 4), the treated blood exiting the arterial lumen through an arterial distal opening (Claim 10, lines 4 and 5). Claim 10 of Gregersen ‘044 is dependent on claim 1 of Gregersen ‘044. Therefore, claim 10 of Gregersen ‘044 in view of Zawacki and in further view of Miki discloses the method of claim 15.
This is a provisional nonstatutory double patenting rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2, 9, 10, 12, and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zawacki et al. (U.S. Patent Application Publication No. 2004/0167463) in view of Miki et al. (U.S. Patent Application Publication No. 2005/0240165).
Regarding claim 1, Zawacki discloses a method of hemodialysis (Paragraphs 0067 and 0081), comprising: inserting a split-tip catheter (Figs. 1 and 3, feat. 10; Paragraph 0058) into a blood vessel (Paragraph 0081), the split-tip catheter comprising: a catheter body (Fig. 1, feat. 12; Paragraph 0058) including a first lumen and a second lumen (Paragraph 0058); and a split tip distal region extending from a distal end of the catheter body (Figs. 1 and 3, feat. 40; Paragraph 0058), the split distal region comprising: an arterial segment (Figs. 1 and 3, feat. 40; Paragraph 0017) defined by an outer wall (Fig. 3, feat. 47; Paragraph 0062) enclosing an arterial segment lumen, the arterial segment lumen in fluid communication with the catheter body first lumen (Paragraph 0059, lines 11-16), the arterial segment outer wall extending from the catheter body distal end to a distal end of the arterial segment (Fig. 3, feat. 47), the arterial segment having a first length (Figs. 1 and 3, feat. 40; Paragraph 0017); and a venous segment (Figs. 1 and 3, feat. 50; Paragraph 0017) defined by an outer wall (Fig. 3, feat. 57; Paragraph  enclosing a venous segment lumen, the venous segment lumen in fluid communication with the catheter body second lumen (Paragraph 0059, lines 11-16), the venous segment outer wall extending from the catheter body distal end to a distal nose portion (Fig. 4, feat. 57), the venous segment having a second length longer than the first length (Figs. 1 and 3, feat. 50; Paragraph 0017), the distal nose portion including: a venous channel in fluid communication with the venous segment lumen (Paragraph 0059, lines 11-16), the venous channel terminating in a venous distal opening (Fig. 3, feat. 54; Paragraph 0061); and a guidewire channel terminating in a guidewire distal opening (Figs. 7 and 8, feat. 162), wherein a longitudinal axis of the guidewire channel is aligned with a longitudinal axis of the arterial segment lumen when the split distal region is in a delivery configuration (Paragraph 0078); aspirating blood from the blood vessel through the arterial lumen (Paragraph 0067); treating the blood aspirated through the arterial lumen in a hemodialysis apparatus to form treated blood (Paragraph 0067); and infusing the treated blood into the blood vessel through the venous lumen (Paragraph 0067), the treated blood exiting the first lumen through the venous distal opening (Figs. 7 and 8, feat. 126; Paragraph 0067).
Zawacki does not teach that the guidewire distal opening is discrete and spaced from the venous distal opening.
Miki teaches an aspiration catheter (Paragraph 0024) comprising a guidewire channel (Fig. 1, feat. 103; Paragraph 0024) discrete and spaced from the aspiration lumen (Fig. 1). Miki teaches that, by placing the guidewire channel on the tip of the catheter outside of the lumen, the lumen is made as large as possible (Paragraph prima facie obvious to one of ordinary skill in the art prior to the invention being made to modify the method disclosed by Zawacki so that the split tip catheter comprises a guidewire distal opening discrete and spaced from the venous distal opening in order to maximize the size of the venous segment lumen and venous distal opening as taught by Miki.
Regarding claim 2, Zawacki in view of Miki discloses the method according to claim 1. Zawacki further discloses that the venous segment outer wall includes a planar side extending from the catheter body distal end to the distal nose portion (Figs. 7 and 8, feat. 132), that the arterial segment outer wall includes a planar side extending from the catheter body distal end to the arterial segment distal end (Figs. 7 and 8, feat. 130), and that the arterial segment outer wall planar side is in contact with the venous segment outer wall planar side along an entire length thereof in a delivery configuration (Figs. 3 and 7).
Regarding claim 9, Zawacki in view of Miki discloses the method according to claim 1. Zawacki further discloses that each of the arterial segment and the venous segment includes a plurality of lateral openings (Figs. 7 and 8, feats. 138, 139, 140, 141, 150, and 152; Paragraphs 0069 and 0075), wherein the aspirating comprises aspirating blood through the plurality of openings on the arterial segment (Paragraph 0069) and wherein the infusing comprises infusing the treated blood through the plurality of opening on the venous segment (Paragraph 0075).
Regarding claim 10, Zawacki in view of Miki discloses the method according to claim 1. Zawacki further discloses that the distal nose portion tapers distally from a first outer perimeter to a second outer perimeter smaller than the first outer perimeter (Figs. 1 and 3; Paragraph 0061), the distal nose portion first outer perimeter greater than an outer perimeter of the venous segment outer wall (Figs. 1 and 3).
Regarding claim 12, Zawacki in view of Miki discloses the method of claim 1. As discussed above, Miki teaches a guidewire channel (fig. 1, feat. 103; Paragraph 0024) discrete and spaced from the lumen that it is attached to the exterior of (Fig. 1). Therefore, Miki teaches a wall separating the guidewire channel from the lumen. Therefore, Zawacki in view of Miki discloses that an inner wall in the distal nose portion separates the guidewire channel from the venous segment lumen along an entire length of the venous segment.
Regarding claim 14, Zawacki in view of Miki discloses the method according to claim 1. Zawacki further discloses that the catheter body includes a pre-curved configuration (Fig. 6; Paragraph 0055).
Claim 15 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zawacki et al. (U.S. Patent Application Publication No. 2004/0167463) in view of Miki et al. (U.S. Patent Application Publication No. 2005/0240165) and in further view of Quinn (U.S. Patent No. 6,702,776).
Regarding claim 15, Zawacki in view of Miki discloses the method according to claim 1. Zawacki further discloses an arterial distal opening (Figs. 1 and 3, feat. 44; Paragraph 0061). Zawacki in view of Miki does not disclose that the method further comprises reversing a flow of blood through the split-tip catheter, comprising aspirating blood from the blood vessel through the venous lumen, and infusing the treated blood into the blood vessel through the arterial lumen, the treated blood exiting the arterial lumen through an arterial distal opening.
Quinn teaches a dual lumen catheter for hemodialysis (Abstract) comprising a first lumen (Fig. 19, feat. 327B; Col. 10, lines 32-38) and a second lumen (Fig. 19, feat. 327A; Col. 10, lines 32-38). Quinn teaches that reversing flow between the lumens is an effective way to deal with occlusion (Col. 2, lines 24-42; Col. 5, lines 7-15). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the claimed invention being made to modify the method disclosed by Zawacki in view of Miki so that it comprises reversing a flow of blood through the split-tip catheter, comprising aspirating blood from the blood vessel through the venous lumen, and infusing the treated blood into the blood vessel through the arterial lumen, the treated blood exiting the arterial lumen through an arterial distal opening in order to deal with occlusion as taught by Quinn.
Allowable Subject Matter
Claims 3-5, 8, 11, and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
With respect to claims 3-5 and 13, claims 3 and 13 each recite that that catheter defines a continuous columnar outer surface in the delivery configuration. This limitation is allowable for the reasons discussed in the Notice of Allowance dated 08/19/2011 in the parent Application No. 12/253,870 with respect to Zawacki (cited as the 
Regarding claim 8, claim 8 is indirectly dependent upon claim 6 and recites that the longitudinal axis of the venous lateral opening is angularly disposed with respect to the longitudinal axis of the arterial lateral opening. Claim 6 recites that the arterial and venous lateral openings are defined by compound-angle cross cuts. With respect to the prior art, the arterial and venous lateral openings defined by compound-angle cross cuts are allowable for the reasons discussed in the Non-Final Rejection dated 05/31/2013 in the parent Application No. 13/294,941. However, as discussed above, the methods of claims 6 and 7 are rejected under nonstatutory double patenting as obvious variations of the method of claim 7 of Gregersen ‘044 in view of Zawacki in further view of Miki. However, Gregersen ‘044 does not claim that the longitudinal axis of the venous lateral opening is angularly disposed with respect to the longitudinal axis of the arterial lateral opening, and Zawacki and Miki fail to teach or suggest this limitation. Therefore, claim 8 is objected to as dependent upon a rejected base claim and would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 11, claim 11 recites that the guidewire distal opening is circumscribed by the distal nose portion outer wall at the second outer perimeter. As discussed above, Miki teaches a guidewire channel on the tip of the catheter outside of the lumen in order to make the lumen as large as possible. Because the guidewire .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARJUNA P CHATRATHI whose telephone number is (571)272-8063.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/ARJUNA P CHATRATHI/Examiner, Art Unit 3781                                                                                                                                                                                                        
/CATHARINE L ANDERSON/Primary Examiner, Art Unit 3781